EXHIBIT 10.1    Deferred Compensation Plan for Directors of CIGNA Corporation



(Amended and Restated As Of January 1, 1997)

Article I. Definitions

The following are defined terms wherever they appear in the Plan.

1.1

“Administrator” shall mean the person, or committee, appointed by the Chief
Executive Officer of CIGNA Corporation, and charged with responsibility for
administration of the Plan.

1.2

“Annual Credit Amount” shall mean an amount set from time to time by resolution
of the Board of Directors.

1.3

“Board of Directors” or “Board” shall mean the Board of Directors of CIGNA
Corporation.

1.4

“Change of Control” shall mean that:

(a)

A corporation, person or group acting in concert as described in
Section 14(d)(2) of the Securities Exchange Act of 1934 as amended (“Exchange
Act”), holds or acquires beneficial ownership, within the meaning of Rule 13d-3
promulgated under the Exchange Act, of a number of preferred or common shares of
CIGNA Corporation having voting power which is either: (l) more than 50 percent
of the voting power of the shares which voted in the election of directors of
CIGNA Corporation at the shareholders’ meeting immediately preceding such
determination; or, (2) more than 25 percent of the voting power of common shares
outstanding of CIGNA Corporation; or,

(b)

As a result of a merger or consolidation to which CIGNA Corporation is a party,
either: (l) CIGNA Corporation is not the surviving corporation; or, (2)
Directors of CIGNA Corporation immediately prior to the merger or consolidation
constitute less than a majority of the Board of Directors of the surviving
corporation; or,

(c)

A change occurs in the composition of the Board at any time during any
consecutive 24-month period such that the “Continuity Directors” cease for any
reason to constitute a majority of the Board. For purposes of the preceding
sentence, “Continuity Directors” shall mean those members of the Board who
either: (1) were directors at the beginning of such consecutive 24-month period,
or, (2) were elected by, or upon nomination or recommendation of, at least a
majority (consisting of at least nine directors) of the Board.

1.5

“CIGNA Common Stock” or “Common Stock” or “Stock” shall mean the common stock of
CIGNA Corporation, par value of one dollar ($1.00) per share.

1.6

“Committee” shall mean the Corporate Governance Committee of the Board of
Directors of CIGNA Corporation, or the successor to such committee.

1.7

“Deferral Election” shall mean the instrument executed by a Participant which
specifies amounts and items of compensation to be deferred into the Deferred
Compensation Account.

1.8

“Deferred Compensation Account” shall mean the separate account established
under the Plan for each Participant, as described in Section 3.1.

1.9

“Participant” shall mean each individual who as a Director of CIGNA Corporation
participates in the Plan in accordance with the terms and conditions of the
Plan.

1.10

“Payment Election” shall mean the instrument executed by a Participant which
specifies the method of payment of compensation deferred.

1.11

“Plan” shall mean the Deferred Compensation Plan for Directors of CIGNA
Corporation, as it may be amended or restated from time to time by the Board of
Directors.

1.12

“Restatement Date” shall mean January 1, 1997, the effective date of the Plan,
as amended and restated.

1.13

“Restricted Deferred Compensation Account” shall mean the separate account
established under the Plan for each Participant participating pursuant to
Section 5.1.

1.14

“Termination of Service” shall mean termination of services as a director of
CIGNA Corporation, including but not limited to termination by retirement, death
or disability.

1.15

“Valuation Date” shall mean the close of business on the last business day of
each month.

Article II. Participation

2.1 Eligibility to Participate in the Plan

The individuals who are eligible to participate in the Plan are those persons
who serve as directors of CIGNA Corporation.



1

--------------------------------------------------------------------------------



2.2 Participation in the Plan

(a)

A Participant may elect to defer receipt of all or a portion of those items of
compensation for services as a director as are specified by the Administrator.

(b)

The election to defer is made by delivering a properly executed Deferral
Election to the Administrator. The Deferral Election shall specify the item or
items of compensation to be deferred, and the amount of such compensation to be
deferred. The election for payment of compensation deferred is made by
delivering a properly executed Payment Election to the Administrator. The
Payment Election shall specify the method by which such deferred compensation is
to be paid, and the date or dates for payment of such deferred compensation.

(c)

An election to defer compensation must be filed by the Participant prior to the
commencement of a calendar year during which such compensation will be paid.

(d)

Notwithstanding Section 2.2(c), an election to defer compensation made by an
individual who subsequently begins active service as a director of CIGNA
Corporation, is filed prior to the date upon which such active service begins,
shall be effective according to Section 2.2(e)(2), below.

(e)

An election to defer compensation is effective: (l) for the year beginning after
the election, and for subsequent years, unless modified or revoked; or, (2) if
Section 2.2(d) applies, for the remainder of the first year of active service,
as of the first day of active service, and for subsequent years, unless modified
or revoked.

2.3 Elections Pertaining to Payments

In executing a Payment Election, the Participant shall elect among the methods
of payment as are specified by the Committee.

(a)

If a method of payment provides for periodic payments, the payments shall be
made at least annually, over a period not to exceed 15 (fifteen) years.

(b)

If the payments are to commence after Termination of Service, no payments may be
made before the first day of January following the calendar year during which
the Participant terminates service.

(c)

The balance of a Participant’s Deferred Compensation Account and Restricted
Deferred Compensation Account shall be paid, in all events, no later than
January of the fifteenth year following Termination of Service.

(d)

If there is not in effect as of Participant’s Termination of Service a valid
Payment Election, the Participant’s Deferred Compensation Account and Restricted
Deferred Compensation Account shall be paid annually over a period of 15
(fifteen) years.

2.4 Modification of Elections Pertaining to Payments

With respect to payment of deferred compensation following Termination of
Service, a Participant may request modification of his existing Payment
Election, for payment under another method among those specified by the
Committee. Any request for modification of such Payment Election shall be made
before the Participant terminates service. The Committee shall consider any such
modification request. In determining whether the request should be allowed, the
Committee shall consider the Participant’s financial needs, including any
changed circumstances, as well as the projected financial needs of CIGNA
Corporation. If the Committee determines that the request should be allowed, the
requested modifications shall be made. The Participant shall effect the
modifications through execution of a new Payment Election, which shall
constitute the only Payment Election which is outstanding and effective.

2.5 Reduction or Termination of Future Deferral

(a)

A Participant may elect to reduce or to revoke his deferral of compensation into
his Deferred Compensation Account, but such election shall have effect only
prospectively. A Participant shall effect an election to reduce his deferral of
compensation by execution of a new Deferral Election, which shall constitute the
only Deferral Election which is outstanding and effective. A Participant shall
effect an election to revoke his deferral of compensation into his Deferred
Compensation Account by informing the Administrator in writing. Only one
election to reduce and one election to revoke may be made under this Section 2.5
by each Participant in a calendar year.

(b)

An election to reduce or to revoke deferral of compensation under Section 2.5(a)
above shall become effective in the second calendar month following receipt of
such election by the Administrator.

Article III. Compensation Deferred

3.1 Deferred Compensation Account

A Deferred Compensation Account shall be established for each director when the
director becomes a Participant. Compensation deferred by a Participant under the
Plan shall be credited to the Deferred Compensation Account on the date such
compensation would have been paid to the Participant. Hypothetical income on
deferred compensation shall be credited to the Deferred Compensation Account as
provided in Section 3.3, below.



2

--------------------------------------------------------------------------------



3.2 Balance of Deferred Compensation Account

The balance of each Participant’s Deferred Compensation Account shall include
compensation deferred by the Participant, plus amounts credited to the
Participant’s Deferred Compensation Account pursuant to Section 5.3, plus
income, hypothetical dividends and gains credited with respect to hypothetical
investments. Losses from hypothetical investments shall reduce the Participant’s
Deferred Compensation Account balance. The balance of each Participant’s
Deferred Compensation Account shall be determined as of each Valuation Date.

3.3 Hypothetical Investment

(a)

Compensation deferred under the Plan which would have been paid in cash shall be
assumed to be invested, without charge, in one or more hypothetical investment
vehicles as are specified from time to time by the Committee. With respect to
such hypothetical investment:

(1)

Cash compensation deferred shall be deemed to earn income under the hypothetical
investment vehicle. The Administrator shall credit such income to the
Participant’s Deferred Compensation Account, pursuant to Section 3.4 below.

(2)

The Committee, in its sole discretion, may provide that cash compensation
deferred after the Restatement date is deemed invested in a different
hypothetical investment vehicle or vehicles than the investment vehicle in which
cash compensation deferred before the Restatement Date is deemed invested.

(3)

The Committee, in its sole discretion, may provide Plan Participants with
options for one or more additional hypothetical investment vehicles for
investment of cash compensation deferred under the Plan, with respect to which:

(A)

a Participant may modify his election of hypothetical investment and may make
any transfers between and among hypothetical investments, through a written
request to the Administrator; provided that,

(B)

only one such modification or transfer shall be allowed during any calendar
quarter.

(C)

any such modification or transfer shall be effective in the second calendar
month following receipt of the request by the Plan Administrator.

(D)

such modifications and transfers will be in accordance with rules and procedures
adopted by the Plan Administrator.

(b)

Compensation deferred under the Plan into the Participant’s Deferred
Compensation Account as an alternative to receipt of Common Stock or credited to
the Participant’s Restricted Deferred Compensation Account pursuant to
Sections 5.1 or 5.2 of the Plan shall be deemed to be invested, hypothetically
and without charge, in whole shares of hypothetical Common Stock. Shares of
hypothetical Common Stock shall be subject to adjustment in order to reflect
Common Stock dividends, splits, and reclassification. Except in the event of a
Change of Control, amounts in the Participant’s Deferred Compensation Account
and Restricted Deferred Compensation Account deemed invested in hypothetical
Common Stock must remain so invested, and no other investment vehicle available
hereunder may be substituted therefor until the January following the
Participant’s Termination of Service. Thereafter, intra-Plan transfers may be
made only in accordance with Section 3.3(a) above; provided that all such
intra-Plan transfers occurring within six months after the Participant’s
Termination of Service shall be subject to approval by the Administrator to
ensure compliance shall with Section 16 of the Securities Exchange Act of 1934.

(c)

Amounts equal to cash dividends which would have been paid on shares of Common
Stock shall be deemed paid on whole shares of hypothetical Common Stock in the
Participant’s Deferred Compensation Account and Restricted Deferred Compensation
Account. Such amounts shall be credited to the Participant’s Deferred
Compensation Account and shall be hypothetically invested in accordance with
Section 3.3(a) unless the Participant elects to have such amounts invested in
one or more of the other hypothetical investment vehicles specified from time to
time by the Committee.

(d)

In the event of a Change of Control, the Committee shall provide Participants
with the option for investment in at least one hypothetical investment vehicle,
the annual income earned on which must be not less than 50 basis points over the
Ten-Year Constant Treasury Maturity Yield as reported by the Federal Reserve
Board, based upon the November averages for the preceding year.

3.4 Time of Hypothetical Investment

(a)

The balance of each Participant’s Deferred Compensation Account shall be deemed
hypothetically invested on each Valuation Date, and income shall accrue on such
balance upon such date, from the previous Valuation Date.

(b)

Compensation which would have been paid in cash shall be deemed invested in the
Participant’s Deferred Compensation Account on the Valuation Date next following
such hypothetical investment or credit.

(c)

Compensation hypothetically invested in Common Stock shall be deemed invested in
whole shares of Common Stock as of the date such compensation otherwise would
have been payable to the Participant. The number of whole shares of Common Stock
in which compensation is deemed hypothetically invested in the Deferred
Compensation Account shall be determined with respect to the last trade date in
the month in which such compensation otherwise would have been payable, by
reference to the closing price on the last business day of such month as
reported on the Composite tape (or successor means of publishing stock prices),
provided, that in absence of such information, the Stock value shall be
determined by the Committee.



3

--------------------------------------------------------------------------------



3.5 Statement of Account

The Administrator shall provide each Participant a statement of his Deferred
Compensation Account at least annually.

Article IV. Payment of Deferred Compensation

4.1 Payment of Deferred Compensation

(a)

The Administrator shall pay amounts from the Participant’s Deferred Compensation
Account, according to the Participant’s Payment Election.

(b)

Compensation deferred into the Deferred Compensation Account under the Plan
shall be paid to the Participant in cash pursuant to Section 4.1(a).

4.2 Financial Necessity Payment

Notwithstanding any other provision of the Plan, if the Committee, after
consideration of a Participant’s application, determines that the Participant
has a financial necessity beyond the Participant’s control, and of such a
substantial nature that immediate payment of compensation deferred under the
Plan is warranted, the Committee in its sole and absolute discretion may direct
that all or a portion of the balance of the Participant’s Deferred Compensation
Account be paid to the Participant in cash. The amount of any such distribution
shall be limited to the amount deemed necessary by the Committee to alleviate or
remedy the hardship. The payment shall be made in a manner and at the time
specified by the Committee. A Participant receiving a Financial Necessity
Payment is deemed to have revoked his election for deferral of compensation
under the Plan, as of the time of the Financial Necessity Payment. Any
subsequent deferral of compensation under the Plan shall require that the
Participant execute a new Deferral Election, subject to terms of
Section 2.2(e)(1) hereof.

4.3 Certain Accelerated Payments

(a)

If a Participant terminates service under circumstances which are such that the
Committee deems it in the best interest of the Participant and of CIGNA
Corporation that payment of the Participant’s Deferred Compensation Account and
Restricted Deferred Compensation Account be accelerated, then the Committee,
upon its own motion and in its sole discretion, may direct that the
Participant’s Deferred Compensation Account and Restricted Deferred Compensation
Account balances be paid to him immediately.

(b)

If, as a result of substantial and unforeseen changes affecting (1) the business
of CIGNA Corporation, (2) the personal or professional circumstances of a
Participant, or (3) operation or administration of the Plan, the Committee
determines that the interests of the Participant and of CIGNA Corporation are
best served through accelerated payment of the Participant’s Deferred
Compensation Account and Restricted Deferred Compensation Account, the Committee
on its own motion and in its sole discretion may direct that the Participant’s
Deferred Compensation Account and Restricted Deferred Compensation balances be
paid to him immediately.

(c)

A Participant who is not entitled to payment of his Deferred Compensation
Account under any other provision of Article IV may make a written request to
the Committee for an accelerated payment of his entire Deferred Compensation
Account balance except for that portion equal to hypothetical dividends on
hypothetical Common Stock initially credited to the Participants’ Restricted
Deferred Compensation Account pursuant to Section 5.1(a). If the Committee
receives such a request, it shall make a final valuation of the unrestricted
portion of the Participant’s Deferred Compensation Account and pay ninety per
cent (90%) of the Deferred Compensation Account balance to the Participant. The
Participant shall forfeit the remaining ten per cent (10%) of his Deferred
Compensation Account balance to the Corporation. Payments under this
Section 4.3(c) may be made only from that portion of a Participant’s Account,
including hypothetical investment results, attributable to compensation deferred
after 1995.

4.4 Payments of a Deceased Participant’s Account

(a)

If a Participant dies before his entire Deferred Compensation Account and
Restricted Deferred Compensation Account has been paid to him, the Administrator
shall pay the Deferred Compensation Account balance and Restricted Deferred
Compensation Account in a single lump sum payment to the person(s) or trust(s)
designated in writing by the Participant as his beneficiary(ies) under the Plan.
The Administrator is authorized to establish rules and procedures for
designations of beneficiaries and shall have the sole discretion to make
determinations regarding the existence and identity of beneficiaries and the
validity of beneficiary designations.

(b)

Notwithstanding Section 4.4(a), the Administrator shall pay the Deferred
Compensation Account balance and Restricted Deferred Compensation Account
balance, as soon as administratively feasible, in a single lump sum payment to
the Participant’s estate if:

(1)

The Participant dies without having a valid beneficiary designation in effect;

(2)

The Participant’s designated beneficiary has predeceased him;

(3)

The Participant’s designated beneficiary cannot be found after what the
Administrator determines, in his sole discretion, has been a reasonably diligent
search; or

(4)

The Administrator determines, in his sole discretion, that a payment in such
form is in the best interest of the Corporation.



4

--------------------------------------------------------------------------------



Article V. Restricted Deferred Compensation Accounts

5.1 Establishment of Restricted Deferred Compensation Accounts

(a)

A Restricted Deferred Compensation Account shall be established for each person
serving as a director of CIGNA Corporation on December 31, 1996 except directors
who (1) if they had retired on or before December 31, 1996, would have satisfied
the eligibility requirements (“Eligibility Requirements”) under Section 1 of the
Retirement and Consulting Plan for Directors of CIGNA Corporation (the
“Retirement Plan”) and (2) did not waive their rights under the Retirement Plan
on or before December 31, 1996. As of January 1, 1997, the present value of the
accrued benefits under the Retirement Plan of each Participant for whom a
Restricted Deferred Compensation Account has been established will be credited
to that Participant’s Restricted Deferred Compensation Account. The credited
amounts will then be deemed to be invested and remain invested thereafter,
hypothetically and without charge, in whole shares of hypothetical Common Stock.
The number of whole hypothetical Common Shares to be credited to the Restricted
Deferred Compensation Accounts shall be determined by using the average closing
price for CIGNA Common Stock as reported on the Composite tape (or successor
means of publishing stock prices) for the ten (10) business days prior to
January 1, 1997.

(b)

A Restricted Deferred Compensation Account shall be established for each person
first elected to the Board of Directors of CIGNA Corporation after
December 31, 1996.

5.2 Annual Credit Amount

Beginning in 1997 and in each year thereafter, on the last business day of the
month during which the Corporation’s Annual Meeting of Shareholders is held, the
Annual Credit Amount will be credited to the Restricted Deferred Compensation
Account of each Participant who is then a Director of CIGNA Corporation for whom
such an account has been established pursuant to Section 5.1. That amount shall
be assumed to be invested and remain invested thereafter, hypothetically and
without charge, in whole shares of hypothetical Common Stock. The number of
whole shares shall be determined by dividing the Annual Credit Amount by the
average closing price for CIGNA Common Stock (as reported on the Composite tape
or successor means of publishing stock prices) for the last ten (10) business
days of the month during which CIGNA Corporation’s Annual Meeting of
Shareholders is held.

5.3 Dividends and Adjustments

Hypothetical dividends shall be credited to the Participant’s Deferred
Compensation Account and be invested and adjusted as provided in Section 3.3(c).

5.4 Time of Payment

Payments of the balance in the Restricted Deferred Compensation Account shall:
be made in cash; commence the January following the calendar year in which the
Participant’s Termination of Service occurs -- except as allowed by
Section 4.3(a) or (b); and be made in accordance with the Participant’s
applicable Payment Election. If a Participant dies before the entire balance in
his Restricted Deferred Compensation Account has been paid to him, the
Administrator shall pay such balances pursuant to Section 4.4 of this Plan.

5.5 Statement of Restricted Deferred Compensation Account

The Administrator shall provide each Participant a statement of his Restricted
Deferred Compensation Account at least annually. The balance in the
Participant’s Restricted Deferred Compensation Account shall be calculated in
accordance with Section 3.2 of the Plan.

Article VI. General Provisions

6.1 Committee Membership

A Participant who is also a member of the Committee shall take no part in any
decision pertaining to a request by such Participant under Sections 2.4, 4.2,
and 4.3 hereof.

6.2 Participant’s Rights Unsecured

The right of any Participant to receive payments under the provisions of the
Plan represents an unsecured claim against the general assets of CIGNA
Corporation, or against the general assets of any successor company which
assumes the liabilities of CIGNA Corporation.



5

--------------------------------------------------------------------------------



6.3 Assignability

No right to receive payments hereunder shall be transferable or assignable by a
Participant. Any attempted assignment or alienation of payments hereunder shall
be void and of no force or effect.

6.4 Administration

Except as otherwise provided herein, the Plan shall be administered by the
Administrator who shall have the authority to adopt rules and regulations for
carrying out the Plan, and who shall interpret, construe and implement the
provisions of the Plan.

6.5 Amendment

The Plan may be amended, restated, modified, or terminated by the Board of
Directors. No amendment, restatement, modification, or termination shall reduce
the dollar value of a Participant’s Deferred Compensation Account balance or
Restricted Deferred Compensation Account balance as of the Valuation Date
immediately preceding such action.

6.6 Correction of Errors and Inconsistencies

The Committee upon its own motion, or at the request of the Administrator or of
a Participant, shall have the authority to effect consistency among deferral
elections, payment elections, or hypothetical investment with respect to amounts
deferred by a Participant under the Plan, so as to avoid or rectify difficulties
in Plan administration. In no event shall such action by the Committee reduce
the dollar value of a Participant’s Deferred Compensation Account balance or
Restricted Deferred Compensation Account balance as of the Valuation Date
immediately preceding such action, nor shall the Committee take any action
inconsistent with Section 3.3(b) hereof. The Committee may take such action with
respect to a Participant’s Deferred Compensation Account or Restricted Deferred
Compensation Account, regardless of whether such Participant may continue as a
Director of CIGNA Corporation, or whether he may have terminated service.
Without limiting the foregoing, the Committee may take such action upon the
request of the Administrator, in order to avoid deferral of fractional shares of
Stock.

6.7 Compliance with Section 16

If the Administrator determines that, in order to comply with Section 16 of the
Securities Exchange Act of 1934, as amended, it is necessary for the Board
rather than the Committee to take any action which the Plan authorizes the
Committee to take, the Administrator shall request the Board to do so.

6.8 Construction

The masculine gender where appearing in the Plan shall be deemed to include the
feminine gender. The singular shall be deemed to include the plural; and the
plural the singular.



6

